NO. 07-08-0010-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JANUARY 25, 2008
______________________________

MAURICE LESLIE, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 52ND DISTRICT COURT OF CORYELL COUNTY;

NO. 18160; HONORABLE PHILLIP ZEIGLER, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ON ABATEMENT AND REMAND
	Appellant, Maurice Leslie, acting pro se, appeals his conviction and sentence.  A
copy of a notice of appeal was filed with this Court on December 13, 2007.  The clerk's
record was filed on January 22, 2008.  Included in the clerk's record is the trial court's
certification of defendant's right of appeal, however, this certification is not signed by
appellant.  No reporter's record has been filed.  We have received a request from appellant
for appointment of counsel to represent him on appeal.  We abate this appeal and remand
the cause to the trial court to conduct a hearing and determine whether appellant is
indigent and entitled to appointment of counsel.  In addition, we direct the trial court to
amend its certification of defendant's right of appeal.
	If, after hearing, the trial court should determine that appellant is indigent and still
desires to pursue this appeal, then the trial court shall take such measures as may be
necessary to assure appellant effective assistance of counsel, including appointment of
counsel.  If counsel is appointed, the name, address, telephone number, and state bar
number of said counsel shall be included in the order appointing counsel.  A copy of any
order appointing counsel shall be immediately forwarded to the Clerk of this Court. 
Additionally, the trial court shall execute findings of fact, conclusions of law, and such
orders as the court may enter regarding the aforementioned issues and cause its findings,
conclusions, and any orders entered to be included in a supplemental clerk's record to be
filed in this Court no later than Monday, March 3, 2008.  A transcript of this hearing shall
be prepared and filed in this Court as a supplemental reporter's record no later than
Monday, March 3, 2008.
	Further, the trial court's certification of defendant's right of appeal, included in the
clerk's record, is not signed by appellant.  As such, this certification does not comply with
Texas Rule of Appellate Procedure 25.2(d), which has been amended, effective
September 1, 2007, to require that the certification be signed by appellant and that a copy
be served on him.  Thus, on remand, the trial court shall utilize whatever means it finds
necessary to obtain appellant's signature on an amended trial court's certification and that
such amended certification be served on appellant.  The amended certification, any other
orders, and a transcript of any hearings held on this matter shall be made part of the
supplemental clerk's record and the supplemental reporter's record ordered above and
shall be filed with the Clerk of this Court by March 3, 2008.  

 	Per Curiam
Do not publish. 

se" Priority="39" Name="toc 7"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







NO. 07-10-00433-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

JANUARY
27, 2011
 

 
CARMEX AUTO SALES, APPELLANT
 
v.
 
EUSEBIO RODRIGUEZ AND ESTELA CANEZ, APPELLEE 

 

 
 FROM THE 84TH DISTRICT COURT OF HUTCHINSON
COUNTY;
 
NO. 38,083; HONORABLE WILLIAM D. SMITH, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
ON MOTION TO DISMISS
 
Appellant,
Chriscella Mariscal d/b/a Carmex Auto Sales, has filed a motion to dismiss this
appeal because he no longer desires to pursue it.  No decision of this Court having been
delivered to date, we grant the motion.  Accordingly,
the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).  All costs
related to this appeal are assessed against appellant.  See Tex.
R. App. P. 42.1(d).  If dismissal will prevent appellees
from seeking relief to which they would otherwise be entitled, the Court
directs appellees to file a timely motion for
rehearing.  No motion for rehearing from
appellant will be entertained.
                                                                                                Mackey
K. Hancock
                                                                                                            Justice